UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 LUIS DANIEL RAMIREZ MORALES,

                                 Plaintiff,

                      -vs-                           No. 17-CV-6836-MAT
                                                     DECISION AND ORDER
 ANDREW M. SAUL,1 Commissioner of
 Social Security,

                                 Defendant.


                                 INTRODUCTION

      Represented      by    counsel,        Luis    Daniel     Ramirez       Morales

(“Plaintiff”) commenced this action pursuant to Title XVI of the

Social Security       Act    (“the    Act”)      seeking   review     of   the    final

decision of the Commissioner of Social Security (“the Commissioner”

or   “Defendant”),     who    denied       his   application    for    supplemental

security income (“SSI”). This Court issued a decision reversing the

Commissioner and remanding the case to the Commissioner for further

administrative proceedings. Now before the Court is Plaintiff’s

Motion for attorney’s fees pursuant to the Equal Access to Justice

Act. Counsel is requesting a fee of $8,058.68 which represents

payment for 39.28 hours of attorney time at an hourly rate of

$205.16. The Commissioner has not filed a response to Plaintiff’s

motion.   For   the    reasons       set    forth   below,     the    Court      grants

Plaintiff’s application.


      1
        The president nominated Andrew M. Saul to be Commissioner of Social
Security and the Senate confirmed his appointment on June 4, 2019, vote number
133. He is substituted pursuant to Fed. R. Civ. P. 25(d). The Clerk is directed
to amend the caption to comply with this substitution.
                              DISCUSSION

     The Equal Access to Justice Act (“EAJA”)states in relevant

part:

     Except as otherwise specifically provided by statute, a
     court shall award to a prevailing party other than the
     United States fees and other expenses, ... incurred by
     that party in any civil action ... brought by or against
     the United States ... unless the court finds that the
     position of the United States was substantially justified
     or that special circumstances make an award unjust.

28 U.S.C. § 2412(d)(1)(A). As the Court pointed out in its Decision

and Order, Administrative Law Judge (“ALJ”) Paul Greenberg “failed

to properly consider medical listing 1.04(a).” (Docket No. 18 at

5). “[T]he ALJ is required to explain why a claimant failed to meet

or equal the Listings ‘[w]here the claimant’s symptoms as described

by the medical evidence appear to match those described in the

Listings.’” (Docket No. 18 at 6) (quoting Rockwood v. Astrue, 614

F. Supp.2d 252, 273 (N.D.N.Y. 2009) (citation omitted). The ALJ

needs to “‘provide some analysis of Plaintiff’s symptoms and

medical evidence in the context of the Listing criteria.’” (Docket

No. 18 at 7) (quoting Critoph v. Berryhill, No. 1;16-CV-00417(MAT),

2017 WL   4324688,   at *3   (W.D.N.Y. Sept.   28,   2017)   (citations

omitted). Therefore the “failure to do so may warrant remand.”

(Docket No. 18 at 7).

     The Court must next determine if the hours expended and the

rates charged by Plaintiff’s attorney are reasonable, which remains

the burden of the fee applicant. See Hensley v. Eckerhart, 461 U.S.


                                  2
424, 433 (1983). In this Circuit, “[t]he lodestar approach governs

the initial estimate of reasonable fees.” Grant v. Martinez, 973

F.2d 96, 99 (2d Cir. 1992). Under this approach, “the number of

hours reasonably expended on the litigation [are] multiplied by a

reasonable hourly rate.” See Hensley, 461 U.S. at 433; Grant, 973

F.2d at 99.

     The Court has broad discretion to determine the amount of time

reasonably expended, but is not required to “scrutinize each action

taken or the time spent on it” when determining what is reasonable.

Aston v. Sec'y. of Health and Human Serv., 808 F.2d 9, 11 (2d Cir.

1986). District courts in this Circuit have held that a routine

social security case generally requires between twenty and forty

hours of attorney time. See e.g., Cruz v. Apfel, 48 F. Supp. 2d

226, 230 (E.D.N.Y. 1999); Grey v. Chater, 1997 WL 12806 at *1

(S.D.N.Y. 1997); Greenidge v. Barnhart, 2005 WL 357318 at note 16

(N.D.N.Y. 2005). This may include the time spent on EAJA fee

applications. See Trichilo v. Sec'y of Health and Human Servs., 823

F.2d 702, 708 (2d Cir. 1987).

     Plaintiff’s   attorney,    Brandi   Smith,   Esq.,   submitted   a

declaration in support of this motion which indicates that she

spent 39.28 hours working on Plaintiff’s case. (Docket No. 20

Attachment No. 2). Plaintiff’s attorney seeks compensation at the

rate of $205.16 per hour, which she asserts is the appropriate

hourly rate under EAJA after adjustment for inflation using the


                                  3
current Consumer Price Index. See Ventura v. Barnhart, 2007 WL

1051846, *3 (D. Conn. Mar. 2, 2007)(“Courts in the Second Circuit

have repeatedly approved fee applications under EAJA based upon an

hourly rates adjusted to reflect increases in the Consumer Price

Index.”)(citing cases).

     Applying the relevant legal principles, the Court finds that

the amount of attorney’s fees requested is reasonable. Considering

the work required in litigating this case, which included outlining

arguments to be used in appeal, reviewing and outlining the 1,386

page administrative record, conducting legal research, and drafting

and filing the memorandum in support of attorney’s fees, the hours

claimed by Plaintiff’s attorney are not unreasonable. Accordingly,

Plaintiff is awarded $8,058.68 in attorney’s fees under EAJA.

                            CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for attorney’s

fees (Docket No. 20) is granted. The Commissioner is directed to

remit to Plaintiff’s counsel $8,058.68.

     ALL OF THE ABOVE IS SO ORDERED.

                                S/Michael A. Telesca

                           ____________________________
                           HONORABLE MICHAEL A. TELESCA
                           United States District Judge

DATED:    July 24, 2019
          Rochester, New York




                                 4
